Citation Nr: 1706348	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical Center in Los Angeles, California.

In August 2014, the Board remanded the case to schedule the Veteran for a video conference hearing before the Board.  In November 2014, the Veteran was notified by letter that he was scheduled for a video conference hearing in December 2014.  The Veteran failed to appear for the December 2015 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

There are records in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files which contain documents that are relevant to the claim on appeal.  Such records consist of VA treatment records and February 2014 written brief by the Veteran's representative.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's VHA medical appeal file.  A copy of that file has not been associated with the claims file (VBMS or Virtual VA).

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the claims file a copy of the Veteran's VHA medical appeal file.  Including all the evidence related to the claim for a clothing allowance as well as a copy of the initial decision, the Notice of Disagreement, the Statement of the Case, and the Veteran's substantive appeal.  All documents related to the clothing allowance issue must be added to the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




